DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 01/21/2021.
Applicant’s cancelation of claims 2 and 10 is acknowledged and require no further examining.  Claims 1, 3-9, and 11-17 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526).
Regarding claim 1, Robinson discloses a sealing system (10) comprising:
a heater block (12) having a bottom surface; and
a silicon shoe (11, 14) attached to the heater block (12),
wherein the silicone shoe (11, 14) having a metal plate (14) bonded with a mineral-loaded silicone layer (11), and
wherein the thermal conductivity of the mineral-loaded silicone layer is substantially equal to or greater than 0.25 W/mK.
(Figure 1 and Page 10 lines 11-14, 25-27, Page 10 lines 34-36 through Page 11 lines 1-3, Page 13 lines 30-33)
However Robinson does not explicitly disclose the silicone shoe is removably attached to the heater block and does not disclose the silicone shoe is attached to the heater block via a magnet, wherein said magnet is non-magnetically secure to the heater block.
Felk et al. disclose a sealing system (1) comprising: a shoe (3); and a heater block (2), wherein the shoe is removably attached to the heater block via a fastener. (Figure 2 and Column 3 lines 57-61, Column 4 lines 13-17)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the shoe of Robinson by incorporating a fastener to make the shoe releasably attached to the 
Shenier et al. disclose magnetic fastener system comprising a magnet (10) and a connector (30), wherein the magnet is situated within a recess of a main body (12), wherein the magnet magnetically fastens a plate (20), wherein the connector (30) non-magnetically secures the magnet (10) to the main body (12), and wherein the connector (30) extends outward from and beyond the recess of the main body (12) and into an opening (21) in the plate (20). (Figure 2 and Column 3 lines 39-49, Column 4 lines 2-4, 22-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fastener of Felk et al. by incorporating the magnetic fastener system as taught by Shenier et al., since column 3 lines 7-15 of Shenier et al. state such a modification would provide an inexpensive means to fasten the plate with high force and resist lateral movement.
Regarding claim 3, Robinson modified by Felk et al. and Shenier et al. disclose the metal plate (Robinson – 14) is magnetically attracted to the magnet (Shenier et al. – 10). (Shenier et al. – Column 3 lines 9-12)
Regarding claim 4, Robinson modified by Felk et al. and Shenier et al. disclose magnet (Shenier et al. – 10) is centrally located along a bottom surface of the heater block (Robinson – 12). (Felk et al. – Figure 1)
Regarding claim 5, Robinson modified by Felk et al. and Shenier et al. disclose the mineral-filled silicone layer is a sealing surface. (Robinson – Page 11 lines 16-21)
Regarding claim 6, a metal is understood to be a ferrous metal when said metal comprises iron.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the metal plate (Robison – 14) is composed of a ferrous metal. (Shenier et al. – Column 1 lines 42-46)
Regarding claim 8, the term “durometer” is understood to be test of hardness of a material.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the durometer of the mineral-loaded silicone layer (Robinson – 11) is within a range of 40-90. (Robinson – Page 10 lines 20-21)
Regarding claim 9, 1 mm is equivalent to 0.04 in.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the thickness of the mineral-loaded silicone layer is within the range of 0.01 to 0.08 inches. (Robinson – Page 15 lines 8-9)
Regarding claim 10, Robinson modified by Felk et al. and Shenier et al. disclose a connector (Shenier et al. – 30) attaching the magnet (Shenier et al. – 10) to the heat block (Robinson – 12). (Shenier et al. – Column 4 lines 2-4)
Regarding claim 11, Robinson modified by Felk et al. and Shenier et al. disclose the connector (Shenier et al. – 30) extends outward from and beyond the bottom surface of the heater block (Robinson – 12). (Shenier et al. – Figure 2 and Column 4 lines 22-26)
Regarding claim 12, Robinson modified by Felk et al. and Shenier et al. disclose the connector (Shenier et al. – 30) extends at least partially into an aperture (Shenier et al. – 21) in the silicone shoe (Robinson – 11, 14) when the heater block (Robinson – 12) is attached to the silicone shoe (Robinson – 11, 14). (Shenier et al. – Figure 2 and Column 4 lines 22-26)
Regarding claim 14, Robinson discloses a method for sealing a container (15), comprising the steps of:
providing a sealing system (10) 
wherein the sealing system (10) comprises a heater block (12) having a bottom surface;
wherein the sealing system (10) further comprises a silicon shoe (11, 14) attached to the heater block (12),
wherein the silicone shoe (11, 14) having a metal plate (14) bonded with a mineral-loaded silicone layer (11), 
wherein the silicone layer (11) is a sealing surface, and
wherein the thermal conductivity of the mineral-loaded silicone layer is substantially equal to or greater than 0.25 W/mK;
mounting the heater block to a sealing assembly such that the mineral-loaded silicone layer is positioned above a lid (16) over the container (15);
heating the mineral-loader silicone layer (11); and
forcing the mineral-loaded silicone layer (11) onto the lid (15) over the container (16)
(Figure 1 and Page 3 lines 15-22, Page 9 lines 32-33, Page 10 lines 11-14, 25-27, Page 10 lines 34-36 through Page 11 lines 1-3, Page 13 lines 30-33)
However Robinson does not explicitly disclose the silicone shoe is removably attached to the heater block and does not disclose the silicone shoe is attached to the heater block via a magnet, wherein the magnet is non-magnetically secured to the heater block.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the shoe of Robinson by incorporating a fastener to make the shoe releasably attached to the heater block as taught by Felk et al., since column 2 lines 46-47 of Felk et al. states such a modification would allow for easy replacement of the show due to wear.
Shenier et al. disclose magnetic fastener system comprising a magnet (10) and a connector (30), wherein the magnet is situated within a recess of a main body (12), wherein the magnet magnetically fastens a plate (20), wherein the connector (30) non-magnetically secures the magnet (10) to the main body (12), and wherein the connector (30) extends outward from and beyond the recess of the main body (12) and into an opening (21) in the plate (20). (Figure 2 and Column 3 lines 39-49, Column 4 lines 2-4, 22-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fastener of Felk et al. by incorporating the magnetic fastener system as taught by Shenier et al., since column 3 lines 7-15 of Shenier et al. state such a modification would provide an inexpensive means to fasten the plate with high force and resist lateral movement.
Regarding claim 15, Robinson modified by Felk et al. and Shenier et al. disclose the steps of:

removing the silicone shoe (Robinson – 11, 14) from the heater block (Robinson – 12).
(Felk et al. – Column 2 lines 46-47)
Regarding claim 17, Robinson modified by Felk et al. and Shenier et al. disclose attaching a new silicone shoe (Robinson – 11, 14) to the heater block (Robison – 12) via the magnet (Shenier et al. – 10). (Felk et al. – Column 2 lines 46-47)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claims 1 and 15 respectively, and further in view of reference Klein et al. (2017/0287799).
Regarding claim 7, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but do not disclose one or more tabs extending from an edge of the silicone shoe.
Klien et al. discloses a plate (400) comprises a tab portion (406). (Figure 4 and Page 3 paragraph 30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the silicone shoe of Robinson by incorporating the tab portion as taught by Klien et al., since page 3 paragraph 31 of Klien et al. states such a modification would provide a handle in order to remove the silicone shoe from the heater block.
Regarding claim 16, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but do not disclose applying pressure to one or more tabs extending from an edge of the silicone shoe.
Klien et al. discloses a plate (400) comprises a tab portion (406). (Figure 4 and Page 3 paragraph 30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Robinson by incorporating the step of applying pressure to the tab as taught by Klien et al., since page 3 paragraph 31 of Klien et al. states such a modification would allow the user to easily remove the silicone shoe from the heater block.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claim 1 above, and further in view of reference Barrett (4264887).
Regarding claim 13, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but does not disclose the connector is a bolt.
Barrett discloses a magnet structure (1) comprising: a body (2) with a recess (6); a magnet (7, 8, 9) situated within the recess (6); and a bolt (22) configured to hold said magnet (7, 8, 9) within said recess (6). (Figure 1 and Column 3 lines 4-9, 18-25, 46-48, Column 4 lines 31-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the connector .

Response to Arguments
The Amendments filed on 01/21/2021 have been entered.  Applicant’s cancelation of claims 2 and 10 is acknowledged and require no further examining.  Claims 1, 3-9, and 11-17 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Robinson (WO 2009/156767) modified by references Felk et al. (7597776) and Shenier et al. (4825526), Examiner finds the arguments not persuasive.
Applicant states:
With respect to the use of Shenier in the rejection of claims 1 and 14, Applicant repsectully asserts that Shiner is not within the same field of endeavor as the instant invention, nor is it reasonably pertinent to the problem faced by the inventors.

In response to applicant's argument that Shenier et al. (4825526) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shenier et al. is pertinent to the problem of using a magnet to fasten a plate to a main body.  The particular problem that the prior reference .   
In claim 1, the silicone shoe is removably attached to the heater bock via the magnet.  The invention of Shenier et al. is titled “Magnetic Fastener” and discloses the use of the magnet “provides the essential holding force for the magnetic fastener against the armature”.  Therefore, Shenier et al. is reasonably pertain to the particular problem of attaching a plate to a main body via a magnet.
Applicant states:
Applicant respectfully asserts that the Final Office Action is attempting to combine the teachings of Robinson and Felk with the Shenier reference merely to assert at teaching of magnetic fastening without any teaching, suggestion, or motivation to do so within the cited references.  In other words, Robinson and Felk fail to teach, suggest, or motivate any form magnetic fastening arrangement. Similarly, Shenier is entirely silent as to a magnetically removable silicone shoe for heat sealing systems.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Robinson is relied upon for the teaching of a sealing system comprising: a heater block; and a silicone shoe attached to the heater block.  Robinson is not relied upon for the teaching of magnetic fastening arrangement.  Felk is relied upon for the teaching of a sealing system comprising: a heater block; and a shoe, wherein said shoe is removably attached to the heater block via a faster.  Felk is not relied upon for the teaching of magnetic fastening arrangement.  Shenier et al. is relied upon for the teaching of a magnetic fastening arrangement.  Shenier et al. is not relied upon for the teaching of a sealing system comprising: a heater block; and a silicone shoe.
Felk discloses the shoe is removably attached to the heater block via a faster.  The person of ordinary skill in the art would look toward other references disclosing fastening arrangement, such as the magnetic fastening arrangement disclosed by Shenier et al., in order to modify Felk.  Shenier et al. discloses that such a modification would provide a faster arrangement that “resist lateral or sliding motion” and would be made “of simple and inexpensive construction”. (Shenier et al. – Column 3 lines 7-15)  Therefore, the person of ordinary skill in the art would be motivated to modify Felk in view of Shenier et al..
Applicant states:
Due to the lack of any express or implied rationale within the cited references to utilize a magnet to removably secure a silicone shoe to a heater block, any motivation to combine the alleged teachings of Shenier with the alleged teachings of Robinson and Felk can only by gleamed from disclosure of Applicant’s specification.

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Felk discloses the shoe is removably attached to the heater block via a faster.  The person of ordinary skill in the art would look toward other references disclosing fastening arrangement, such as the magnetic fastening arrangement disclosed by Shenier et al., in order to modify Felk.  Shenier et al. discloses that incorporating magnetic fastener arrangment would provide a faster arrangement that “resist lateral or sliding motion” and would be made “of simple and inexpensive construction”. (Shenier et al. – Column 3 lines 7-15)  Therefore, the person of ordinary skill in the art would be motivated to modify Felk in view of Shenier et al..
Applicant states:
Applicant respectfully asserts that if the structure provided above, i.e., connector (30) were to be placed within Applicant’s recess of the heater block, or placed within the recess occupied by fastener of Felk, as suggested by the Final Office Action, the portion of the connector (30) indicated by the arrow annotation above, would protrude beyong the face of the silicone show (or, e.g., beyond seal plate (3) of Felk) and would contact and/or interfere with the subsequent sealing operations of the assemblies and render the combination inoperable for the purpose of heat sealing containers.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Felk discloses a sealing system comprising: a heater block; and a shoe that is removably attached to the heater block via a faster.  Shenier et al. discloses a magnetic fastener arrangement comprising: a magnet; and a connector, wherein the magnet is situated within a recess of a main body, and wherein the magnet magnetically fasteners a plate to the main body.  When modifying Felk in view of Shenier et al, the person of ordinary skill in the art would interpret the heater block as the main body and the shoe as the plate attached to the main body.  Since the heater block is interpreted as the main body and the show is interpreted as the plate, the recess with the magnet would be situated in the heater block, and the connector would extend into the recess, through the magnet, and through the heater block.  The recess with the magnet is not interpreted as being situated in the shoe and the connector is not interpreted to extend through the shoe.  Therefore, since the connector is not interpreted to extend through the shoe, the incorporation of the magnetic arrangement would not result in the connector contacting and/or interfering with the subsequent sealing operation and thereby not rendering the combination inoperable for the purpose of heat sealing containers.


Applicant states:
Conversely, the instant application is directed to heat sealing systems for heat sealing food packaging.  Applicant respectfully asserts that the disclosure of Klein is clearly directed to fields of endeavor unrelated to heat sealing system or, more precisely, heat sealing systems for sealing food packaging.

In response to applicant's argument that Klein et al. (2017/0287799) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Klein et al. is pertinent to the problem of providing means to aid in removing a plate from a main body.  The particular problem that the prior reference is pertinent to does not have to apply to all the problems of the invention or be relevant to the field of applicant’s endeavor.   
In claim 1, the silicone shoe is disclosed as comprising a tab.  Klein et al. discloses a plate (400) that is removably attached to a main body (220), wherein a tab (406) extends from the edge of the plate (400).  Klein et al. also discloses that the tab provides a handle that can be held in order to remove the plate from the main body.  
Applicant states:
Applicant respectfully asserts that Robinson, Felk, and Shenier fail to teach, suggest, or motivate any reason or motivation to need tabs to aid in removal of the silicone shoe from the heater block.  Similarly, Klein is entirely silent as to a magnetically removable silicone shoe for heat sealing systems.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Robinson is relied upon for the teaching of a sealing system comprising: a heater block; and a silicone shoe attached to the heater block.  Robinson is not relied upon for the teaching of tabs to aid in the removal of the shoe.  Felk is relied upon for the teaching of a sealing system comprising: a heater block; and a shoe, wherein said shoe 
Felk discloses the shoe is removably attached to the heater block.  The person of ordinary skill in the art would look toward other references disclosing means to aid in removing the a plate from a main body, such as Klein et al..  Klein et al. discloses that such a modification would provide a handle that can be held in order to remove the plate from the main body.  The person of ordinary skill in the art would know that by providing a handle to aid in the removing of the plate would make the process of removing the plate easier.  Therefore, the person of ordinary skill in the art would be motivated to modify Felk in view of Klein et al..
Applicant states:
Due to the lack of any express or implied rationale within the cited references to utilize a magnet to removably secure a silicone show to a heater block, any motivation to combine the alleged teachings of Klein with the alleged teachings of Robinson, Felk, Shenier, can only be gleaned from disclosure of Applicant’s specification.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Felk discloses the shoe is removably attached to the heater block.  The person of ordinary skill in the art would look toward other references disclosing means to aid in removing the a plate from a main body, such as Klein et al..  Klein et al. discloses that such a modification would provide a handle that can be held in order to remove the plate from the main body.  The person of ordinary skill in the art would know that by providing a handle to aid in the removing of the plate would make the process of removing the plate easier.  Therefore, the person of ordinary skill in the art would be motivated to modify Felk in view of Klein et al..
Applicant states:
Applicant respectfully asserts that if the tab portion (406-shown in FIG. 4 above) were to be placed on the bottom side face of the silicone shoe of Applicant's disclosure, as suggested by the Final Office Action, the tab portion (406) would protrude beyond the face of the silicone shoe and would contact and/or interfere with the subsequent sealing operations of the assembly and render the combination inoperable for the purpose of heat sealing containers. Conversely, if the tab portion (406-shown in FIG. 4 above) were to be placed on the top side face the silicone shoe of Applicant's disclosure, the tab portion (406) would sit between the silicone shoe and the heater block preventing the magnetic coupling discussed above and thereby failing to secure the silicone shoe for sealing processes.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Felk discloses a sealing system comprising: a heater block; and a shoe that is removably attached to the heater block. Klein et al. discloses a plate (400) that is removably attached to a main body (220), wherein a tab (406) extends from the edge of the plate (400).  Klein et al. also discloses that the tab provides a handle that can be held in order to remove the plate from the main body.  Klein et al. does not disclose that the tab must be positioned in such a way as to interfere with the plate attaching to the main body, or in such a way as to prevent anything engaging the surface of the plate opposite from the main body.  Since Felk discloses the shoe is attached to the heater black, and the surface of the shoe opposite from the heater block is configured to engage with a film for heating, the person of ordinary skill in the art would know to situated the tab in such way that would not prevent the shoe from connecting to the heater block, or in such a way that would prevent the shoe from engaging with the film for heating.  Therefore, the incorporating of the tab, as taught by Klein et al., into the sealing system of Felk would not render Felk inoperable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 7, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731